                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 BRANDON DECHAUN BUSH,                           )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   CIVIL ACTION NO. 1:18-cv-216-TFM-B
                                                 )
 C. JOHNSON,                                     )
                                                 )
        Defendants.                              )

                                            ORDER

       On February 8, 2019, the Magistrate Judge entered a report and recommendation which

recommends this action be dismissed without prejudice for failure to prosecute and failure to

comply with the court’s orders. See Doc. 22. No objections were filed and the mail returned as

undeliverable. See Doc. 23.

       Fed. R. Civ. P. 41(b) authorizes dismissal of a complaint for failure to prosecute or failure

to comply with a court order or the federal rules. Gratton v. Great Am. Commc’ns, 178 F.3d 1373,

1374 (11th Cir. 1999). Further, such a dismissal may be done on motion of the defendant or sua

sponte as an inherent power of the court. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333,

1337 (11th Cir. 2005). “[D]ismissal upon disregard of an order, especially where the litigant has

been forewarned, generally is not an abuse of discretion.” Vil, 715 F. App’x at 915 (quoting Moon

v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)). “[E]ven a non-lawyer should realize the peril

to [his] case, when [he] . . . ignores numerous notices” and fails to comply with court orders.

Anthony v. Marion Cty. Gen. Hosp., 617 F.2d 1164, 1169 (5th Cir. 1980); see also Moon v.

Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (As a general rule, where a litigant has been

forewarned, dismissal for failure to obey a court order is not an abuse of discretion.). Therefore,



                                           Page 1 of 2
the Court finds it appropriate to exercise its “inherent power” to “dismiss [Plaintiff’s claims] sua

sponte for lack of prosecution.” Link v. Wabash R.R. Co., 370 U.S. 626, 630, 82 S. Ct. 1386, 8 L.

Ed. 2d 734 (1962); see also Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir.

2005) (describing the judicial power to dismiss sua sponte for failure to comply with court orders).

       Plaintiff was required to keep the Court apprised to his address. Without proper contact

information, the Court is unable to proceed with the orderly administration of this case. Plaintiff

failed to do so. Accordingly, the Report and Recommendation of the Magistrate Judge is

ADOPTED and this action is hereby DISMISSED without prejudice for failure to prosecute and

obey the Court’s order.

       DONE and ORDERED this the 8th day of March 2019.

                                                  /s/Terry F. Moorer
                                                  TERRY F. MOORER
                                                  UNITED STATES DISTRICT JUDGE
